DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 6/16/2022. Claims 1 and 5-11 are currently pending. Claims 1 and 5 have been amended. The cancelation of claims 2-4 is acknowledged.

Allowable Subject Matter
Claims 1 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest invention, Kobben (US 2002/0137617 A1) in view of Pluymaekers (US 6168560 B1) as set forth in the Office Action dated 3/24/2022, teaches a machine for converting sheet stock material, the machine comprising and inlet chute, an outlet chute, an internal drive assembly that rotates a plurality of opposed crush wheels, wherein the internal drive assembly comprises a frame and a subframe. However, Kobben in view of Pluymaekers does not teach that the subframe is pivotally attached to the frame at a pivot point located at a position downstream of the axes of rotation for drive and driven axels of the machine, wherein the driven axle and a second set of crush wheels are displaceable away from the drive axle and a first set of crush wheels at least partly in the upstream direction. Taken as a whole, the prior art does not anticipate the claimed subject matter and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to have arrived at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/27/2022